                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DMSION

                                 No. 7:17-mj-1244-RJ

IN THE MATTER OF THE SEARCH OF               )
2 story building located at                  )         ORDER TO UNSEAL
304 S. Pine Street                           )
Warsaw, North Carolina 28398                 )



      Upon motion of the Government, the Application for Search Warrant, the

Affidavit in support of the Application for Search Warrant and the attachments to the

Affidavit, submitted in the above-captioned matter are hereby ORDERED unsealed.

      SO ORDERED this      JL/    day of December, 2018.




                                       HONWROt;t-ONES, JR.
                                       UNITED STATES MAGISTRATE JUDGE




   Case 7:17-mj-01244-RJ *SEALED* Document 7-1 Filed 12/13/18 Page 1of1
